 



EXHIBIT 10.4

INTERCREDITOR AGREEMENT

     This INTERCREDITOR AGREEMENT is dated as of November 24, 2004, and entered
into by and among COINMACH LAUNDRY CORPORATION, a Delaware corporation (the
“Guarantor”), DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as the
collateral agent for the First Lien Creditors (including its successors and
assigns from time to time, the “First Lien Collateral Agent”) and THE BANK OF
NEW YORK, in its capacity as collateral agent for the Noteholders (including its
successors and assigns from time to time, the “Second Lien Collateral Agent”).
Capitalized terms used herein shall have the meanings set forth in Section 1
below; provided that capitalized terms defined in the Credit Agreement used (but
not otherwise defined) herein shall have the meanings ascribed to them in the
Credit Agreement as in effect on the date hereof.

W I T N E S S E T H:

     WHEREAS, Borrower, the Guarantor, the subsidiary guarantors from time to
time party thereto, the various financial institutions from time to time party
thereto, the First Lien Collateral Agent, as Administrative Agent and Collateral
Agent, Deutsche Bank Securities Inc. (f/k/a Deutsche Banc Alex. Brown Inc.), as
Lead Arranger and Book Manager, J.P. Morgan Securities Inc. and Wachovia Capital
Markets, LLC (f/k/a First Union Securities, Inc.) as Syndication Agents and
Credit Lyonnais New York Branch, as Documentation Agent, are parties to the
Credit Agreement, dated as of January 25, 2002 (as further amended,
supplemented, amended and restated or otherwise modified from time to time
(including pursuant to the Limited Waiver and Amendment No. 1 and Agreement
dated as of November 15, 2004 (the “First Amendment”)) the “Credit Agreement”);

     WHEREAS, CSC, the Guarantor, the other guarantors from time to time party
thereto and the Second Lien Collateral Agent, as collateral agent and trustee,
entered into an Indenture, dated as of November 24, 2004 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), governing the rights and duties of CSC under its 11% Senior
Secured Notes due 2024 in an aggregate principal amount on the date thereof of
$132,556,665 (together with any such notes subsequently issued not in violation
of the Indenture, the “Senior Secured Notes”);

     WHEREAS, the obligations of Borrower under the Credit Agreement and any
Interest Rate Protection Agreements or Other Hedging Agreements entered into
with a counterparty who was a Secured Party (or affiliate thereof) at the time
such Interest Rate Protection Agreement or Other Hedging Agreement was entered
into will be secured by, among other things, a first priority security interest
in the Common Collateral pursuant to the terms of the Holdings Pledge Agreement;

     WHEREAS, the obligations of the Guarantor under the Indenture will be
secured by, among other things, a second priority security interest in the
Common Collateral pursuant to the terms of the Noteholder Collateral Documents
and this Agreement;

     WHEREAS, the Holdings Pledge Agreement, the Indenture and the Noteholder
Collateral Documents provide, among other things, that the parties thereto shall
set forth in this

 



--------------------------------------------------------------------------------



 



Agreement their respective rights and remedies with respect to the Common
Collateral (including the Pledged Collateral) owned by the Guarantor; and

     WHEREAS, it is a condition precedent to the effectiveness of the First
Amendment that the parties hereto enter into this Agreement;

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and the plural form of the terms indicated):

     “Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.

     “Borrower” means Coinmach Corporation, a Delaware corporation.

     “Common Collateral” means the Collateral, as such term is defined in the
Holdings Pledge Agreement.

     “Comparable Noteholder Collateral Document” means, in relation to any
Common Collateral subject to any Security Document, that Noteholder Collateral
Document which creates a security interest in the same Common Collateral,
granted by the Guarantor.

     “Credit Agreement” is defined in the first recital; provided that (i) the
term Credit Agreement shall (x) also include any renewal, extension, refunding,
restructuring, replacement or refinancing thereof (whether with the original
collateral agent and lenders or another collateral agent or agents or other
lenders, whether provided under the original Credit Agreement or any other
credit or other agreement or indenture and whether entered into concurrently
with or subsequent to the termination of the prior Credit Agreement); provided
that any such renewal, extension, refunding, restructuring, replacement or
refinancing does not increase the principal amount thereof beyond in violation
of the restrictions in the Indenture and (y) exclude the Senior Secured Notes
and other Noteholder Documents and (ii) if at any time a Discharge of Lender
Claims occurs with respect to the Credit Agreement (without giving effect to
Section 5.5), then, to the extent provided in Section 5.5, the term “Credit
Agreement” shall mean the Future First-Lien Credit Facility designated by
Borrower in accordance with the terms of such section.

     “CSC” means Coinmach Service Corp., a Delaware corporation.

     “DIP Financing” is defined in Section 6.1.

-2-



--------------------------------------------------------------------------------



 



     “Discharge of Lender Claims” means, except to the extent otherwise provided
in Sections 5.5 and 6.5, the payment in full in cash of all Obligations, the
expiration, termination or cash collateralization of all Letters of Credit,
pursuant (for purposes of cash collateralization) to the terms thereof and the
Credit Agreement, the termination of all commitments to extend credit under the
Credit Agreement and the payment in full in cash of all other Lender Claims
(other than Obligations for indemnification in respect of which no claim or
demand for payment has been made and no notice for indemnification has been
issued by the indemnitee at such time), as may be evidenced by a “pay-off”
letter signed by an agent for the Lenders under the Credit Agreement.

     “Disposition” is defined in Section 5.1(a)(i).

     “First Amendment” is defined in the first recital.

     “First Lien Collateral Agent” means, in addition to the First Lien
Collateral Agent as defined in the preamble, the then acting agent for the First
Lien Creditors under the Loan Documents and any successor or assign thereto
exercising substantially the same rights and powers.

     “First Lien Creditors” shall mean the “Secured Creditors” (as defined in
the Credit Agreement) and any other Persons holding Lender Claims, including the
First Lien Collateral Agent.

     “Future First-Lien Credit Facility” shall mean the Credit Agreement and any
Credit Agreement (as defined in the Indenture) that is designated by Borrower as
a “First-Lien Credit Facility” for purposes of the Indenture; provided that the
First Lien Creditors under any Credit Agreement then in effect have consented to
such designation.

     “Guarantor” is defined in the preamble.

     “Holdings Pledge Agreement” is defined in the Credit Agreement, provided
that the term “Holdings Pledge Agreement” shall include any amendment (including
Amendment No. 1 thereto dated as of the date hereof), amendment and restatement,
supplement or other modification thereto and any other document or instrument
evidencing the Guarantor’s pledge of Common Collateral under any Future
First-Lien Credit Facility as any such document or instrument may from time to
time be amended, supplemented, amended and restated or otherwise modified in a
manner not inconsistent with this Agreement.

     “Indenture” is defined in the second recital.

     “Insolvency or Liquidation Proceeding” means with respect to any Person
(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to such Person or any of its subsidiaries as a debtor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to such Person or any of its subsidiaries as a
debtor or with respect to any substantial part of their respective assets,

-3-



--------------------------------------------------------------------------------



 



(c) any liquidation, dissolution, reorganization or winding up of such Person or
any of its subsidiaries whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of such Person or
any of its subsidiaries.

     “Lender Claims” means all Obligations outstanding under one or more of the
Loan Documents. Lender Claims shall include all interest accrued or accruing (or
which would, absent the commencement of an Insolvency or Liquidation Proceeding,
accrue) after the commencement of an Insolvency or Liquidation Proceeding in
accordance with and at the rate specified in the Credit Agreement whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding. To the extent any payment with respect to the Lender
Claims (whether by or on behalf of any Obligor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be fraudulent or
preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar Person, then the Obligations or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

     “Lender Collateral” means any of the assets of the Obligors, whether real,
personal or mixed, on which the First Lien Creditors or any of them now or
hereafter holds a Lien as security for any Lender Claim (regardless of the
effect of the application of any laws relating to fraudulent transfers or
conveyances).

     “Lender Liens” means Liens on Common Collateral or Lender Collateral in
favor of the First Lien Collateral Agent on behalf of the First Lien Creditors
created as collateral security for the Lender Claims.

     “Loan Documents” means the Credit Agreement, the Credit Documents, and all
documents and instruments evidencing any obligation under any Future First-Lien
Credit Facility, and any other related document or instrument executed or
delivered pursuant to any Loan Document or Future First-Lien Credit Facility at
any time or otherwise evidencing Lender Claims, as any such document or
instrument from time to time may be amended, supplemented, amended and restated
or otherwise modified from time to time; provided that any such modification
does not increase the principal amount thereof beyond the limit set forth in the
Indenture.

     “Noteholder Claims” means all indebtedness, obligations and other
liabilities (contingent or otherwise) arising under or with respect to the
Noteholder Documents or any of them.

     “Noteholder Collateral” means any assets of CSC and its subsidiaries other
than Borrower and its subsidiaries, whether real, personal or mixed, on which
the Noteholders or any of them now or hereafter holds a Lien as security for any
Noteholder Claim (regardless of the effect of the application of any laws
relating to fraudulent transfers or conveyances).

-4-



--------------------------------------------------------------------------------



 



     “Noteholder Collateral Documents” means, collectively, the Noteholder
Security Agreements, and any document or instrument executed and delivered
pursuant to any Noteholder Document at any time or otherwise pursuant to which a
Lien is granted by an obligor under the Indenture to secure the Noteholder
Claims or under which rights or remedies with respect to any such Lien are
governed, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time.

     “Noteholder Documents” means, collectively, the Indenture, the Senior
Secured Notes, the Noteholder Collateral Documents and any other related
document or instrument executed and delivered pursuant to any Noteholder
Document at any time or otherwise evidencing any Noteholder Claims, as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time.

     “Noteholders” means the Persons holding Noteholder Claims, including the
trustee under the Indenture and the Second Lien Collateral Agent, in each case,
in their capacity as such.

     “Noteholder Security Agreements” means (i) the Security Agreement, dated as
of November 24, 2004 among CSC, the Guarantor and the Second Lien Collateral
Agent, as collateral agent and (ii) the Pledge Agreement dated as of
November 24, 2004 among CSC, the Guarantor and the Second Lien Collateral Agent,
as collateral agent, in each case as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time.

     “Obligors” means Borrower, the Guarantor and each of the Subsidiary
Guarantors.

     “Pledged Collateral” means the certificated securities constituting Common
Collateral in the possession or under the control (as defined in Section 8-106
of the UCC) of the First Lien Collateral Agent (or its agents or bailees) in
which a security interest is perfected by such possession or control.

     “Recovery” shall have the meaning set forth in Section 6.5 hereof.

     “Required Lenders” shall mean, with respect to any amendment or
modification of the Credit Agreement or Future First-Lien Facility, or any
termination or waiver of any provision of the Credit Agreement or Future
First-Lien Facility, or any consent or departure by Borrower therefrom, those
First Lien Creditors, the approval of which is required by the Credit Agreement
or such Future First-Lien Facility, as the case may be, to approve such
amendment or modification, termination or waiver or consent or departure.

     “Second Lien Collateral Agent” shall include, in addition to the Second
Lien Collateral Agent defined in the preamble, the then acting collateral agent
under the Indenture and any successor thereto exercising substantially the same
rights and powers.

     “Senior Secured Notes” is defined in the second recital.

-5-



--------------------------------------------------------------------------------



 



     Section 2. Lien Priorities.

     2.1 Priority. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens granted to the Second Lien Collateral
Agent for the benefit of the Noteholders or to the Noteholders on the Common
Collateral or of any Liens granted to the First Lien Creditors on the Common
Collateral and notwithstanding any provision of the UCC, or any applicable law,
the avoidance or setting aside of any Lien granted to the First Lien Creditors
on the Common Collateral, or the Noteholder Documents or the Loan Documents or
any other circumstance whatsoever, the Second Lien Collateral Agent, on behalf
of itself and the Noteholders, hereby agrees that: (i) any Lien on the Common
Collateral securing the Lender Claims now or hereafter held by the First Lien
Collateral Agent or the First Lien Creditors shall be first in priority to any
Lien on the Common Collateral securing the Noteholder Claims and (ii) any Lien
on the Common Collateral now or hereafter held by the Second Lien Collateral
Agent or the Noteholders regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be second in priority in all
respects to all Liens on the Common Collateral securing the Lender Claims. All
Liens on the Common Collateral securing the Lender Claims shall be and remain
first in priority to all Liens on the Common Collateral securing the Noteholder
Claims for all purposes, whether or not such Lender Liens are subordinated to
any Lien securing any other obligation of the Guarantor or any of its
subsidiaries.

     2.2 Prohibition on Contesting Liens. Each of the Second Lien Collateral
Agent, for itself and on behalf of each Noteholder, and the First Lien
Collateral Agent, for itself and on behalf of each other First Lien Creditor,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding with respect to CSC or any of its subsidiaries), the
priority, validity or enforceability of a Lien held by the First Lien Creditors
on the Lender Collateral or by the Noteholders on the Common Collateral, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of the First Lien Collateral Agent or any of the
First Lien Creditors to enforce this Agreement, including the priority of the
Liens securing the Lender Claims as provided in Sections 2.1 and 3.1 of this
Agreement.

     2.3 No New Liens. So long as the Discharge of Lender Claims has not
occurred, (a) the parties hereto agree that (i) neither the Second Lien
Collateral Agent nor any Noteholder shall acquire any security interest in or
shall have any interest in (including following avoidance of any Lender Liens)
any property, real or otherwise (other than the Common Collateral), of any of
Borrower or any of its subsidiaries or any proceeds thereof and (ii) after the
date hereof, if the Second Lien Collateral Agent on behalf of the Noteholders,
shall hold (to its actual knowledge), any Lien on any assets of Borrower or any
of its subsidiaries securing the Noteholder Claims that are not also subject to
the prior Lien of the First Lien Creditors under the Loan Documents, the Second
Lien Collateral Agent will notify the First Lien Collateral Agent in writing
and, upon demand by the First Lien Collateral Agent, shall either release such
Lien or assign it to the First Lien Creditors as security for the Lender Claims
(unless the applicable Obligor shall promptly grant a similar Lien on such
assets in favor of the First Lien Creditors and such Lien shall be prior to the
Lien of the Second Lien Collateral Agent on such assets) and (b) each of
Borrower and its subsidiaries agrees it will not grant, and the Guarantor agrees
it will not permit its Subsidiaries to grant, any Lien on any of its assets in
favor of the Second Lien Collateral Agent or

-6-



--------------------------------------------------------------------------------



 



the Noteholders unless Borrower or such subsidiary has granted a similar
perfected prior Lien on such assets in favor of the First Lien Creditors.

     Section 3. Enforcement.

     3.1 Exercise of Remedies.

     (a) So long as the Discharge of Lender Claims has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
CSC or any of its subsidiaries, (i) the Second Lien Collateral Agent and the
Noteholders will not exercise or seek to exercise any rights or remedies
(including by way of setoff) with respect to any Common Collateral, institute
any action or proceeding with respect to such rights or remedies, including any
action of foreclosure, or contest, protest or object to any foreclosure
proceeding or action brought by the First Lien Collateral Agent or any other
First Lien Creditor, or any other exercise by any such party of any rights and
remedies relating to the Common Collateral under the Credit Documents or
otherwise, or object to the forbearance by the First Lien Collateral Agent or
the First Lien Creditors from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Common
Collateral and (ii) the First Lien Collateral Agent and the other First Lien
Creditors shall have the exclusive right to enforce rights, exercise remedies
(including by way of setoff and the right to credit bid their debt), refrain
from enforcing or exercising remedies, and make determinations regarding
release, disposition, or restrictions with respect to the Common Collateral
without any consultation with or the consent of the Second Lien Collateral Agent
or any Noteholder, all as if the Lien of the Second Lien Collateral Agent for
the benefit of the Noteholders on the Common Collateral under the Noteholder
Collateral Documents did not exist; provided that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Guarantor, the Second Lien
Collateral Agent or any Noteholder may file a claim or statement of interest
with respect to the Noteholder Claims, (B) the Second Lien Collateral Agent or
any Noteholder may take any action not adverse to the Liens on the Common
Collateral securing the Lender Claims in order to establish, preserve, perfect
or protect its rights in the Common Collateral, (C) the Second Lien Collateral
Agent or any Noteholder shall be entitled to file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Guarantor arising under either the Bankruptcy Code or
applicable non-bankruptcy law, in each case not otherwise in contravention of
the terms of this Agreement and (D) the Second Lien Collateral Agent or any
Noteholder shall be entitled to file any proof of claim and other filings and
make any arguments and motions in order to preserve or protect its Lien on the
Common Collateral that are, in each case, not otherwise in contravention of the
terms of this Agreement, with respect to the Indenture and the Common
Collateral. In exercising rights and remedies with respect to the Common
Collateral, the First Lien Collateral Agent or any other First Lien Creditors
may enforce the provisions of the Loan Documents and exercise remedies
thereunder, all in such order and in such manner as it may determine in the
exercise of its sole discretion. Such exercise and enforcement shall include the
rights of an agent appointed by the First Lien Collateral Agent and the other
First Lien Creditors to sell or otherwise dispose of Common Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured party under the UCC of any
applicable jurisdiction and of a secured creditor under bankruptcy or similar
laws of any applicable jurisdiction.

-7-



--------------------------------------------------------------------------------



 



     (b) The Second Lien Collateral Agent, for itself and on behalf of the
Noteholders, agrees that neither the Second Lien Collateral Agent nor the
Noteholders will take any action that would hinder or cause to delay any
exercise of remedies undertaken by the First Lien Collateral Agent or any other
First Lien Creditor under the Loan Documents as secured parties in respect of
any Common Collateral, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral, whether by foreclosure or otherwise. The
Second Lien Collateral Agent, for itself and on behalf of the Noteholders,
hereby waives any and all rights it or the Noteholders may have as a junior lien
creditor or otherwise (whether arising under the UCC or any other law) to object
to the manner in which the First Lien Collateral Agent or the other First Lien
Creditors seek to enforce the Liens granted on any of the Lender Collateral.

     (c) The Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Noteholder Documents shall
restrict in any way the rights and remedies of the First Lien Collateral Agent
or the First Lien Creditors with respect to the Common Collateral as set forth
in this Agreement and the Loan Documents.

     3.2 Cooperation. Subject to the proviso in clause (a)(ii) of Section 3.1,
the Second Lien Collateral Agent, on behalf of itself and the Noteholders,
agrees that, unless and until the Discharge of Lender Claims has occurred, it
will not commence, or join with any Person (other than the First Lien Creditors
upon the request thereof) in commencing, any enforcement, collection, execution,
levy or foreclosure action or proceeding with respect to any Lien held by it
under any of the Noteholder Documents with respect to the Common Collateral.

     Section 4. Payments.

     4.1 Application of Proceeds. So long as the Discharge of Lender Claims has
not occurred, the cash proceeds of Common Collateral received in connection with
the sale, transfer or other disposition of such Common Collateral upon the
exercise of remedies shall be applied by the First Lien Collateral Agent to the
Lender Claims in such order as specified in the Credit Agreement until the
Discharge of Lender Claims has occurred. Upon the Discharge of Lender Claims,
the First Lien Collateral Agent shall deliver to the Second Lien Collateral
Agent (for turnover to the trustee under the Indenture for application in such
order as specified in the Indenture and the other applicable Noteholder
Documents) any proceeds of Common Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.

     4.2 The Second Lien Collateral Agent, on behalf of itself and the
Noteholders, agrees that it will not, in connection with the exercise of any
right or remedy (including by way of setoff) with respect to any Common
Collateral, take or receive any Common Collateral or any proceeds of Common
Collateral unless and until the Discharge of Lender Claims has occurred. In the
event any Common Collateral or proceeds thereof are received by the Second Lien
Collateral Agent in violation of this Agreement, such Common Collateral and/or
proceeds shall be segregated and held in trust for the benefit of the First Lien
Creditors in the same form as received, and shall not be applied to the
satisfaction of any Noteholder Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Lender Claims has occurred, except
as expressly provided in the proviso in clause (a)(ii) of Section 3.1, the sole
right of the Second Lien Collateral Agent and the Noteholders as secured parties
with respect to the Common Collateral

-8-



--------------------------------------------------------------------------------



 



is to hold a perfected Lien on the Common Collateral pursuant to the Noteholder
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Lender Claims has
occurred.

     4.3 Each Obligor agrees that it will not, in connection with the exercise
of any right or remedy with respect to any Common Collateral by the Second Lien
Collateral Agent or the Noteholders, transfer, deliver or pay, as applicable, to
the Second Lien Collateral Agent or any Noteholder any Common Collateral or any
proceeds of Common Collateral unless and until the Discharge of Lender Claims
has occurred.

     Section 5. Other Agreements.

     5.1 Releases.

     (a) If, in connection with:

     (i) the exercise of any of the First Lien Collateral Agent’s remedies in
respect of Common Collateral provided for in Section 3.1, including any sale,
lease, exchange, transfer or other disposition (collectively, a “Disposition”)
of any such Common Collateral; or

     (ii) a Disposition of any Common Collateral permitted under the terms of
the Credit Documents (whether or not an event of default thereunder, and as
defined therein, has occurred and is occurring),

the First Lien Collateral Agent, for itself and on behalf of any of the First
Lien Creditors, releases any of its Liens on any part of the Common Collateral,
in each case other than in connection with a Disposition under clause (ii) above
only, if such Disposition would result in an event of default under the
Noteholder Documents, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Noteholders, on such Common
Collateral shall be automatically, unconditionally and simultaneously released
and the Second Lien Collateral Agent, for itself or on behalf of any such
Noteholder, promptly shall execute and deliver to the First Lien Collateral
Agent such termination statements, releases and other documents as the First
Lien Collateral Agent may request and provide to it to effectively confirm such
release.

     (b) The Second Lien Collateral Agent, on behalf of the Noteholders, shall
promptly, at the request of the First Lien Collateral Agent or any officer or
agent of the First Lien Collateral Agent, from time to time in the First Lien
Collateral Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, take any and all appropriate action and to execute any and all
releases, documents and instruments provided to it by the First Lien Collateral
Agent which may be necessary or desirable to accomplish the purposes of this
Section 5.1, including any financing statements, mortgage releases, intellectual
property releases, endorsements or other instruments of transfer or release.

     5.2 Insurance. Unless and until the Discharge of Lender Claims has
occurred, the First Lien Collateral Agent and the other First Lien Creditors
shall have the sole and exclusive right, subject to the rights of the Obligors
under the Loan Documents, to adjust settlement for

-9-



--------------------------------------------------------------------------------



 



any insurance policy covering the Common Collateral in the event of any loss
thereunder. Unless and until the Discharge of Lender Claims has occurred (and
whether or not the Revolving Loan Maturity Date has occurred), all proceeds of
any such policy and any such award if in respect of the Common Collateral shall
be paid to the First Lien Collateral Agent for the benefit of the First Lien
Creditors to the extent required under the Credit Agreement and thereafter to
the Second Lien Collateral Agent for the benefit of the Noteholders to the
extent required under the applicable Noteholder Documents and then to the owner
of the subject property or as a court of competent jurisdiction may otherwise
direct.

     5.3 Amendments to Noteholder Collateral Documents.

     (a) Unless and until the Discharge of Lender Claims has occurred, without
the prior written consent of the First Lien Collateral Agent and the Required
Lenders, no Noteholder Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Noteholder Collateral Document, would be
inconsistent in any material respect with any of the terms of this Agreement or
the Loan Documents. The Second Lien Collateral Agent agrees that each Noteholder
Collateral Document related to the Common Collateral shall include substantially
the following language:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
November 24, 2004 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Intercreditor Agreement”), among Deutsche Bank
Trust Company Americas, as First Lien Collateral Agent, The Bank of New York as
Second Lien Collateral Agent, and Coinmach Laundry Corporation. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.”

     (b) In the event the First Lien Collateral Agent enters into any amendment,
waiver or consent in respect of any of the Security Documents related to the
Common Collateral for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Security Document or
changing in any manner the rights of the First Lien Collateral Agent, the First
Lien Creditors or the Guarantor thereunder, then such amendment, waiver or
consent shall apply automatically to any comparable provision of the Comparable
Noteholder Collateral Document without the consent of the Second Lien Collateral
Agent or the Noteholders and without any action by the Second Lien Collateral
Agent, CSC or any of its subsidiaries; provided that (A) no such amendment,
waiver or consent shall have the effect of removing assets subject to the Lien
of the Noteholder Collateral Documents, except to the extent that a release of
such Lien is permitted by Section 5.1, (B) any such amendment, waiver or consent
that materially and adversely affects the rights of the Second Lien Collateral
Agent and the Noteholders (and not the holders of the Lender Liens in a like or
similar manner) shall not apply to the Noteholder Collateral Documents without
the consent of the Second Lien Collateral Agent (acting at the direction of the
holders of the requsite aggregate principal amount of the applicable Noteholder
Claims, determined in accordance with the Indenture) and (C) notice of such
amendment,

-10-



--------------------------------------------------------------------------------



 



waiver or consent shall have been given to the Second Lien Collateral Agent;
provided, further, that (x) nothing contained in this clause (b) shall impair
the rights of the First Lien Collateral Agent and the holders of Lender Claims,
or the obligations and agreements of the Second Lien Collateral Agent and
Noteholders, under Sections 3 and 5.1 hereof and (y) the Security Documents and
Noteholder Collateral Documents may, without the consent of the Second Lien
Collateral Agent or the Noteholders, be amended or modified pursuant to this
Section 5.3(b) to secure additional extensions of credit and add additional
First Lien Creditors as long as such amendments or modifications do not violate
the express provisions of the Indenture.

     5.4 Bailee for Perfection.

     (a) Solely for the purpose of perfecting the security interest granted in
the Pledged Collateral pursuant to the Noteholder Collateral Documents, and
subject to the terms and conditions of this Section 5.4, the First Lien
Collateral Agent agrees to hold and acknowledges that it holds the Pledged
Collateral that is part of the Common Collateral in its possession or control
(or in the possession or control of its agents or bailees) as bailee for the
Second Lien Collateral Agent and any assignee.

     (b) The rights of the Second Lien Collateral Agent shall at all times be
subject to the terms of this Agreement and to the First Lien Collateral Agent’s
rights under the Credit Documents.

     (c) The First Lien Collateral Agent shall have no obligation whatsoever to
the Second Lien Collateral Agent or any Noteholder to assure that the Pledged
Collateral is genuine or owned by the Guarantor or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
duties or responsibilities of the First Lien Collateral Agent under this Section
5.4 shall be limited solely to holding the Pledged Collateral as bailee for the
Second Lien Collateral Agent for purposes of perfecting the Lien held by the
Second Lien Collateral Agent.

     (d) Neither the First Lien Collateral Agent nor the Second Lien Collateral
Agent shall have, by reason of the Noteholder Collateral Documents or this
Agreement or any other document a fiduciary relationship in respect of the
other. The First Lien Collateral Agent shall not have, by reason of the
Noteholder Collateral Documents or this Agreement or any other document, a
fiduciary relationship in respect of any Noteholder. The Second Lien Collateral
Agent shall not have, by reason of the Noteholder Collateral Documents or this
Agreement or any other document a fiduciary relationship in respect of the
Lenders, in their capacity as such.

     (e) Upon the Discharge of Lender Claims, the First Lien Collateral Agent
shall deliver to the Second Lien Collateral Agent, at the sole cost and expense
of the Guarantor, the Pledged Collateral in its possession or control together
with any necessary endorsements (or otherwise allow the Second Lien Collateral
Agent to obtain possession or control of such Pledged Collateral) to the extent
required by the Noteholder Documents or as a court of competent jurisdiction may
otherwise direct.

     5.5 When Discharge of Lender Claims Deemed to Not Have Occurred. If at any
time after the Discharge of Lender Claims has occurred Borrower designates any
Future First-Lien

-11-



--------------------------------------------------------------------------------



 



Credit Facility to be the “Credit Agreement” hereunder, then such Discharge of
Lender Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Lender Claims), and such Future First-Lien Credit Facility shall
automatically be treated as the Credit Agreement for all purposes of this
Agreement, including without limitation for purposes of the Lien priorities and
rights in respect of Common Collateral set forth herein. Upon receipt of notice
of such designation (including the identity of the new First Lien Collateral
Agent), the Second Lien Collateral Agent shall promptly deliver at the
Guarantor’s sole cost to the First Lien Collateral Agent the Pledged Collateral
in its possession or control, together with any necessary endorsements (or
otherwise allow such First Lien Collateral Agent to obtain possession or control
of such Pledged Collateral). If the Obligations under a Future First-Lien Credit
Facility are secured by the Common Collateral that do not also secure the
Noteholder Claims, then the Noteholder Claims shall be secured at such time by a
second priority Lien on such assets to the same extent provided in the
Noteholder Collateral Documents.

     5.6 Rights as Unsecured Creditors. Except as otherwise set forth in
Section 2.1, the Second Lien Collateral Agent and the Noteholders may exercise
rights and remedies as unsecured creditors against CSC or any subsidiary of CSC
in accordance with the terms of the Noteholder Documents and applicable law.
Except as otherwise set forth in Section 2.1 of this Agreement, but subject to
the terms of the Loan Documents, nothing in this Agreement shall prohibit the
receipt by the Second Lien Collateral Agent or any Noteholder of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by the Second Lien Collateral Agent or any
Noteholder of rights or remedies as a secured creditor (including setoff) or
enforcement in contravention of this Agreement of any Lien with respect to the
Common Collateral held by any of them and such receipt is not proceeds of any
Lender Collateral. Nothing in this Agreement impairs or otherwise adversely
affects any rights or remedies the First Lien Collateral Agent or the First Lien
Creditors may have with respect to the Lender Collateral.

     Section 6. Insolvency or Liquidation Proceedings.

     6.1 Financing Issues. If the Guarantor or any of its subsidiaries shall be
subject to any Insolvency or Liquidation Proceeding and the First Lien
Collateral Agent shall desire to permit the use of cash collateral or to permit
Borrower to obtain financing under section 363 or section 364 of the Bankruptcy
Code (“DIP Financing”), then the Second Lien Collateral Agent, on behalf of
itself and the Noteholders, agrees that it will raise no objection to such use
or DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.3) and, to the
extent the Lender Liens are junior in priority or pari passu with such DIP
Financing, will maintain the priority of its Liens in the Common Collateral as
junior in priority to such Lender Liens on the same basis as the other Liens
securing the Noteholder Claims are second in priority to Lender Claims under
this Agreement.

     6.2 Relief from the Automatic Stay. While any Lender Claims are outstanding
under the Loan Documents or any commitment under any DIP Financing provided by
any First Lien Creditor is in effect, the Second Lien Collateral Agent, on
behalf of itself and the Noteholders,

-12-



--------------------------------------------------------------------------------



 



agrees that none of them shall seek relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding with respect to the Guarantor
or any of its subsidiaries in respect of the Lender Collateral, without the
prior written consent of the First Lien Collateral Agent and the Required
Lenders.

     6.3 Adequate Protection. The Second Lien Collateral Agent, on behalf of
itself and the Noteholders, agrees that none of them shall contest (or support
any other Person contesting) (a) any request by the First Lien Collateral Agent
or the other First Lien Creditors for adequate protection or (b) any objection
by the First Lien Collateral Agent or the other First Lien Creditors to any
motion, relief, action or proceeding which objection is based on the First Lien
Collateral Agent or the other First Lien Creditors claiming a lack of adequate
protection. Notwithstanding the foregoing contained in this Section 6.3, in any
Insolvency or Liquidation Proceeding with respect to CSC or any of its
subsidiaries, in the event the Second Lien Collateral Agent, on behalf of itself
and the Noteholders, seeks or requests adequate protection and such adequate
protection is granted in the form of additional collateral that would constitute
collateral under the Loan Documents, then the Second Lien Collateral Agent, on
behalf of itself or any of the Noteholders, agrees that the First Lien Creditors
shall also be granted a Lien on such additional collateral as security for the
Lender Claims and any such DIP Financing and that any Lien on such additional
collateral securing the Noteholder Claims shall be junior in priority to the
Liens on such collateral securing the Lender Claims and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the First
Lien Creditors as adequate protection on the same basis as the other Liens
securing the Noteholder Claims are junior in priority to such Lender Claims
under this Agreement.

     6.4 No Waiver; Voting Rights. Nothing contained herein shall prohibit or in
any way limit the First Lien Collateral Agent or any other First Lien Creditor
from objecting in any Insolvency or Liquidation Proceeding with respect to CSC
or any of its subsidiaries involving or attempting to involve any Lender
Collateral or otherwise to any action taken by the Second Lien Collateral Agent
or any of the Noteholders, including the seeking by the Second Lien Collateral
Agent or any Noteholder of adequate protection or the asserting by the Second
Lien Collateral Agent or any Noteholder of any of its rights and remedies under
the Noteholder Documents or otherwise. In any Insolvency or Liquidation
Proceeding with respect to CSC or any of its subsidiaries that involves one or
more Obligor or any Lender Collateral, neither the Second Lien Collateral Agent
nor any Noteholder shall vote any Noteholder Claim for any plan of
reorganization of CSC or any of its subsidiaries unless (i) such plan provides
for the payment in full in cash of all Lender Claims on the effective date of
such plan of reorganization, (ii) such plan provides for treatment of the Lender
Claims in a manner that would result in such Lender Claims having relative lien
(or, if the obligations, property or assets to be distributed in respect of the
Lender Claims under such plan are unsecured, other) priority over the Noteholder
Claims to at least the same extent as if such obligations, property or assets
were secured by Liens and subject to Section 6.6, whether or not such
obligations, property or assets are, in fact, secured by any such Liens, or
(iii) the plan otherwise provides treatment of the Lender Claims in a manner
approved by the First Lien Collateral Agent and the Required Lenders.

     6.5 Preference Issues. If any First Lien Creditor is required in any
Insolvency or Liquidation Proceeding with respect to CSC or any of its
subsidiaries or otherwise to turn over or

-13-



--------------------------------------------------------------------------------



 



otherwise pay to the estate of any Obligor any amount as a preference (a
“Recovery”), then such First Lien Creditor shall be entitled to a reinstatement
of Lender Claims with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.

     6.6 Reorganization Securities. If, in any Liquidation or Insolvency
Proceeding with respect to CSC or any of its subsidiaries, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed, pursuant to a plan of reorganization or similar
dispositive restructuring plan, both on account of Lender Claims and on account
of Noteholder Claims, then, to the extent the debt obligations distributed on
account of the Lender Claims and on account of the Noteholder Claims are secured
by Liens upon the same property, the provisions of this Agreement will survive
the distribution of such debt obligations pursuant to such plan and will apply
with like effect to the Liens securing such debt obligations.

     6.7 Expense Claims. Neither the Second Lien Collateral Agent nor any
Noteholder will assert or enforce, at any time prior to the Discharge of Lender
Claims, any claim under §506(c) of the Bankruptcy Code senior to or on a parity
with the Lender Liens for costs or expenses of preserving or disposing of any
Lender Collateral.

     6.8 Post-Petition Claims.

     (a) Neither the Second Lien Collateral Agent nor any Noteholder shall
oppose or seek to challenge any claim by the First Lien Collateral Agent or any
other First Lien Creditor for allowance in any Insolvency or Liquidation
Proceeding with respect to the Guarantor or any of its subsidiaries of Lender
Claims consisting of post-petition interest, fees or expenses to the extent of
the value of the Lender Lien, without regard to the existence of the Lien of the
Second Lien Collateral Agent on behalf of the Noteholders on the Common
Collateral.

     (b) Neither the First Lien Collateral Agent nor any other First Lien
Creditor shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any Noteholder for allowance in any Insolvency or
Liquidation Proceeding with respect to CSC or any of its subsidiaries of
Noteholder Claims consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the Second Lien Collateral Agent on behalf of
the Noteholders on the Noteholder Collateral (after taking into account the
Lender Liens).

     6.9 Waiver. The Second Lien Collateral Agent, for itself and on behalf of
the Noteholders, waives any claim it may hereafter have against the First Lien
Collateral Agent or any First Lien Creditor arising out of the election of any
First Lien Creditor of the application of section 1111(b)(2) of the Bankruptcy
Code, and/or out of any cash collateral or financing arrangement or out of any
grant of a security interest in connection with the Common Collateral in any
Insolvency or Liquidation Proceeding with respect to CSC or any of its
subsidiaries.

     6.10 Nature of Obligations; Post-Petition Interest. The Second Lien
Collateral Agent, on behalf of itself and the Noteholders, hereby acknowledges
and agrees that (i) the Noteholders’ claims against the Guarantor in respect of
the Common Collateral constitute junior claims separate

-14-



--------------------------------------------------------------------------------



 



and apart (and of a different class) from the senior claims of the First Lien
Creditors against the Guarantor in respect of the Common Collateral and (ii) the
Lender Claims include all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
receivership, reorganization or similar proceeding of any Obligor at the rate
provided for in the applicable Loan Documents governing the same, whether or not
a claim for post-petition interest is allowed or allowable in any such case,
proceeding or other action. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the Guarantor in respect of the Common Collateral constitute only one
secured claim (rather than separate classes of senior and junior claims), then
the Second Lien Collateral Agent, on behalf of the Noteholders, and each of the
Noteholders hereby acknowledge and agree that all distributions pursuant to
Section 4.1 or otherwise shall be made as if there were separate classes of
senior and junior secured claims against the Guarantor in respect of the Common
Collateral (with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the Second Lien Collateral Agent on behalf of the Noteholders), the
First Lien Creditors shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest at the relevant
contract rate (even though such claims may or may not be allowed in whole or in
part in the respective bankruptcy, insolvency, reorganization, receivership or
similar proceeding) before any distribution is made in respect of the claims
held by the Second Lien Collateral Agent, on behalf of the Noteholders, with the
Second Lien Collateral Agent and each of the Noteholders hereby acknowledging
and agreeing to turn over to the First Lien Collateral Agent for the benefit of
holders of the Lender Claims all amounts otherwise received or receivable by
them to the extent needed to effectuate the intent of this sentence even if such
turnover of amounts has the effect of reducing the amount of the claim of the
Noteholders).

     6.11 Proofs of Claim. Subject to the limitations set forth in this
Agreement, the First Lien Collateral Agent may file proofs of claim and other
pleadings and motions with respect to any Lender Claims, the Indenture or the
Common Collateral in any Insolvency or Liquidation Proceeding with respect to
CSC or any of its subsidiaries. If a proper proof of claim has not been filed in
the form required in such Insolvency or Liquidation Proceeding at least ten
(10) days prior to the expiration of the time for filing thereof, the First Lien
Collateral Agent shall have the right (but not the duty) to file an appropriate
claim for and on behalf of the Noteholders with respect to the Indenture or any
of the Common Collateral; provided that the First Lien Collateral Agent shall
have provided written notice of its intent to file a proof of claim on behalf of
the Noteholders to the Second Lien Collateral Agent at least the lesser of
(x) three (3) days and (y) the number of days remaining in the ten (10) day
period described in this sentence, in each case before so filing. In furtherance
of the foregoing, the Second Lien Collateral Agent hereby agrees upon request of
the First Lien Collateral Agent, to promptly execute and deliver any document or
instrument provided to it that the First Lien Collateral Agent is required or
permitted to deliver pursuant to this Section 6.11.

Section 7. Reliance; Waivers; etc.

     7.1 Reliance. The consent by the First Lien Creditors to the execution and
delivery of the Noteholder Documents and the grant to the Second Lien Collateral
Agent, on behalf of the

-15-



--------------------------------------------------------------------------------



 



Noteholders, of a Lien on the Common Collateral and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
First Lien Creditors to the Obligors shall be deemed to have been given and made
in reliance upon this Agreement. The Second Lien Collateral Agent, on behalf of
itself and the Noteholders, acknowledges that it and the Noteholders have,
independently and without reliance on the First Lien Collateral Agent or any
other First Lien Creditor, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Indenture, this Agreement and the transactions contemplated hereby and thereby
and they will continue to make their own credit decision in taking or not taking
any action under the Indenture or this Agreement.

     7.2 No Warranties or Liability. The Second Lien Collateral Agent, on behalf
of itself and Noteholders, acknowledges and agrees that each of the First Lien
Collateral Agent and the other First Lien Creditors has made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Loan Documents. The First Lien Creditors will be entitled to manage and
supervise their respective loans and extensions of credit to Borrower in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the First Lien Creditors may manage their loans and extensions
of credit without regard to any rights or interests that the Second Lien
Collateral Agent or any of the Noteholders have in the Common Collateral or
otherwise, except as otherwise provided in this Agreement. Neither the First
Lien Collateral Agent nor any First Lien Creditor shall have any duty to the
Second Lien Collateral Agent or any of the Noteholders to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with CSC or any of its
subsidiaries (including the Noteholder Documents), regardless of any knowledge
thereof which the First Lien Collateral Agent or any First Lien Creditor may
have or be charged with.

7.3 No Waiver of Lien Priorities.

     (a) To the fullest extent permitted under applicable law, no right of the
First Lien Creditors, the First Lien Collateral Agent or any of them to enforce
any provision of this Agreement shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of CSC or any of its
subsidiaries or by any act or failure to act by any First Lien Creditor, or by
any noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Loan Documents or any of the Noteholder Documents,
regardless of any knowledge thereof which the First Lien Collateral Agent or the
other First Lien Creditors, or any of them, may have or be otherwise charged
with;

     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Obligors under the Loan Documents), the First
Lien Creditors and any of them may, to the fullest extent permitted under
applicable law, at any time and from time to time, without the consent of, or
notice to, the Second Lien Collateral Agent or any Noteholder, without incurring
any liabilities to the Second Lien Collateral Agent or any Noteholder and
without impairing or releasing the lien priorities and other benefits provided
in this Agreement (even if any right of subrogation or other right or remedy of
the Second Lien Collateral Agent or any Noteholder is affected, impaired or
extinguished thereby) do any one or more of the following:

-16-



--------------------------------------------------------------------------------



 



     (i) make loans and advances to any Obligor or issue, guaranty or obtain
letters of credit for the account of any Obligor or otherwise extend credit to
any Obligor, in any amount (subject to the limits set forth in the Indenture)
and on any terms, whether pursuant to a commitment or as a discretionary advance
(subject to the limits set forth in the Indenture) and whether or not any
default or event of default or failure of condition is then continuing;

     (ii) change the manner, place or terms of payment or change or extend the
time of payment of, or renew, exchange, amend, increase (subject to the limits
set forth in the Indenture) or alter the terms of, any of the Lender Claims or
any Lien on any Lender Collateral (including, without limitation, the Common
Collateral) or guaranty thereof or any liability of the Obligors, or any
liability incurred directly or indirectly in respect thereof (including any
increase in (subject to the limits set forth in the Indenture) or extension) of
the Lender Claims, without any restriction as to the amount, tenor or terms of
any such increase (subject to the limits set forth in the Indenture) or
extension or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the First Lien Creditors, the Lender Claims or any
of the Loan Documents;

     (iii) subject, in the case of Pledged Collateral, to Section 5.4, sell,
exchange, release, surrender, realize upon, enforce or otherwise deal with in
any manner and in any order any part of the Lender Collateral or any liability
of any Obligor to the First Lien Creditors, or any liability incurred directly
or indirectly in respect thereof;

     (iv) settle or compromise any Lender Claim or any other liability of any
Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Lender Claims) in any manner or order;

     (v) exercise or delay in or refrain from exercising any right or remedy
against any Obligor or any security or any other Person, elect any remedy and
otherwise deal freely with the Obligors and the Lender Collateral and any
security or any liability of any Obligor to the First Lien Creditors or any
liability incurred directly or indirectly in respect thereof;

     (vi) release or discharge any Lender Claims or any guaranty thereof or any
agreement or obligation of any Obligor or any other person or entity with
respect thereto;

     (vii) take or fail to take any Lender Lien or any other collateral security
for any Lender Claims or take or fail to take any action which may be necessary
or appropriate to ensure that any Lender Lien or any other Lien upon any
property is duly enforceable or perfected or entitled to priority as against any
other Lien or to ensure that any proceeds of any property subject to any Lien
are applied to the payment of any Lender Claim or any other obligation secured
thereby; or

     (viii) release, discharge or permit the lapse of any or all Lender Liens or
any other Liens upon any property at any time securing any Lender Claims;

-17-



--------------------------------------------------------------------------------



 



     (c) The Second Lien Collateral Agent, on behalf of itself and the
Noteholders, also agrees, to the fullest extent permitted under applicable law,
that no First Lien Creditor shall have any liability to the Second Lien
Collateral Agent or any Noteholder, and the Second Lien Collateral Agent, on
behalf of itself and the Noteholders, to the fullest extent permitted under
applicable law, hereby waives any claim against any First Lien Creditor, arising
out of any and all actions which such First Lien Creditor may take or permit or
omit to take with respect to: (i) the Loan Documents, (ii) the collection of the
Lender Claims or (iii) the foreclosure upon, or sale, liquidation or other
disposition of, the Lender Collateral. The Second Lien Collateral Agent, on
behalf of itself and the Noteholders, agrees that neither the First Lien
Collateral Agent nor any other First Lien Creditor shall have any duty to them,
express or implied, fiduciary or otherwise, in respect of the maintenance or
preservation of the Lender Collateral, the Lender Claims or otherwise; and

     (d) The Second Lien Collateral Agent, on behalf of itself and the
Noteholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert, or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law or any other
similar rights a junior secured creditor may have under applicable law.

     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the other First Lien
Creditors and the Second Lien Collateral Agent and the Noteholders,
respectively, hereunder shall remain in full force and effect irrespective of:

     (a) any lack of validity or enforceability of any Loan Documents or any
Noteholder Documents or any setting aside or avoidance of any Lender Lien;

     (b) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Lender Claims or Noteholder Claims, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the Credit Agreement
or any other Credit Document or of the terms of the Indenture or any other
Noteholder Document;

     (c) any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Lender Claims
or Noteholder Claims or any guarantee thereof;

     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of CSC or any of its subsidiaries; or

     (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of the Lender Claims, or
of the Second Lien Collateral Agent, any Noteholder, the First Lien Collateral
Agent or any other First Lien Creditor in respect of this Agreement.

-18-



--------------------------------------------------------------------------------



 



     Section 8. Miscellaneous.

     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Loan Documents or the Noteholder Documents,
the provisions of this Agreement shall govern.

     8.2 Continuing Nature of This Agreement. This Agreement shall continue to
be effective until the Discharge of Lender Claims shall have occurred. This is a
continuing agreement of lien priority. The Second Lien Collateral Agent, on
behalf of itself and the Noteholders, hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding with respect to
CSC or any of its subsidiaries.

     8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the Second Lien Collateral Agent, the First Lien Collateral
Agent and the Guarantor and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time.

     8.4 Information Concerning Financial Condition of CSC and Its Subsidiaries.
The First Lien Collateral Agent and the other First Lien Creditors, on the one
hand, and the Second Lien Collateral Agent and the Noteholders, on the other
hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of CSC and its subsidiaries, the Guarantor, and all
endorsers and/or guarantors of the Noteholder Claims or the Lender Claims and
(b) all other circumstances bearing upon the risk of nonpayment of the
Noteholder Claims or the Lender Claims. Neither the First Lien Collateral Agent
nor any other First Lien Creditors shall have any duty to advise the Second Lien
Collateral Agent or any Noteholder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event the First
Lien Collateral Agent or any of the other First Lien Creditors, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to the Second Lien Collateral Agent or any Noteholder, it or they
shall be under no obligation (x) to provide any additional information or to
provide any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential.

     8.5 Successor Second Lien Collateral Agent. Each successor Second Lien
Collateral Agent under the Indenture shall execute and deliver a counterpart of
and become a party to this Agreement, and no replacement or resignation of the
Second Lien Collateral Agent shall be effective until its successor shall have
executed and delivered a counterpart of this Agreement.

     8.6 Application of Payments. All payments received by the First Lien
Creditors may be applied, reversed and reapplied, in whole or in part, to such
part of the Lender Claims as the First Lien Creditors, in their sole discretion,
deem appropriate. The Second Lien Collateral Agent, on behalf of itself and the
Noteholders, assents to any extension or postponement of the time of payment of
the Lender Claims or any part thereof and to any other indulgence with respect

-19-



--------------------------------------------------------------------------------



 



thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the Lender Claims and to the addition or release of
any other Person primarily or secondarily liable therefor.

     8.7 Governing Law; Submission to Jurisdiction; Venue.

     (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
OF THE GUARANTOR, THE FIRST LIEN COLLATERAL AGENT ON BEHALF OF ITSELF AND THE
OTHER FIRST LIEN CREDITORS AND THE SECOND LIEN COLLATERAL AGENT ON BEHALF OF
ITSELF AND THE NOTEHOLDERS, HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY OR INTERESTS IN PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE GUARANTOR, THE FIRST LIEN
COLLATERAL AGENT ON BEHALF OF ITSELF AND THE OTHER FIRST LIEN CREDITORS AND THE
SECOND LIEN COLLATERAL AGENT ON BEHALF OF ITSELF AND THE NOTEHOLDERS, FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY PARTY TO THIS AGREEMENT AT
ITS ADDRESS SET FORTH BENEATH ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE FIRST LIEN COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY FIRST LIEN SECURED
CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PARTY IN ANY OTHER
JURISDICTION.

     (b) EACH OF THE GUARANTOR, THE FIRST LIEN COLLATERAL AGENT ON BEHALF OF
ITSELF AND THE OTHER FIRST LIEN CREDITORS AND THE SECOND LIEN COLLATERAL AGENT,
ON BEHALF OF ITSELF AND THE NOTEHOLDERS, HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

     8.8 Waiver of Jury Trial. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING

-20-



--------------------------------------------------------------------------------



 



OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF SUCH PARTIES RELATING THERETO. EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
EACH PARTY ENTERING INTO THIS AGREEMENT.

     8.9 Notices. All notices to the Noteholders and the First Lien Creditors
permitted or required under this Agreement may be sent to the Second Lien
Collateral Agent and the First Lien Collateral Agent, respectively. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or four
(4) Business Days after deposit in the U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

     8.10 Further Assurances. Each party hereto agrees that it shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the requesting party may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

     8.11 Subrogation. The Second Lien Collateral Agent, on behalf of itself and
the Noteholders, hereby waives any rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Lender Claims has
occurred.

     8.12 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the First Lien
Collateral Agent, the other First Lien Creditors, the Second Lien Collateral
Agent, the Noteholders and their respective successors and assigns. No other
Person shall have or be entitled to assert rights or benefits hereunder. This
Agreement shall be binding upon the Guarantor and its successors and assigns;
provided that the Guarantor or any successor or assign thereof shall be entitled
to enforce any provision of this Agreement (other than any provision hereof
expressly preserving any right of the Guarantor under any Loan Document or
Noteholder Document).

     8.13 Specific Performance. Each of the First Lien Collateral Agent and the
Second Lien Collateral Agent may demand specific performance of this Agreement;
provided that the Second Lien Collateral Agent may not demand specific
performance hereunder from any Obligor unless and until the Discharge of Lender
Claims has occurred. The Second Lien Collateral Agent, on behalf of itself and
the Noteholders, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by the First Lien
Collateral Agent.

-21-



--------------------------------------------------------------------------------



 



     8.14 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

     8.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

     8.16 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

     8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding
with respect to CSC or any of its subsidiaries. All references to a Person or
any of its subsidiaries shall include such Person or any of its subsidiaries as
debtor and debtor-in-possession and any receiver or trustee for such Obligor (as
the case may be) in any Insolvency or Liquidation Proceeding with respect to
such Person.

     8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Creditors on the one hand and the Noteholders on the
other hand with respect to the Common Collateral. None of CSC or any of its
subsidiaries or any other creditor thereof shall have any rights hereunder.
Nothing in this Agreement is intended to or shall impair the obligations of the
Guarantor or any of its subsidiaries, which are absolute and unconditional, to
pay the Obligations and the Indenture as and when the same shall become due and
payable in accordance with their terms.

     8.19 Incorporation by Reference. In connection with its appointment and
acting hereunder, the Second Lien Collateral Agent shall be entitled to all
rights, privileges, benefits, protections, immunities and indemnities provided
to it under the Indenture.

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  First Lien Collateral Agent:
 
                DEUTSCHE BANK TRUST COMPANY
AMERICAS,
  as First Lien Collateral Agent
 
           

  By:   s/s Carin M. Keegan    

           

      Name: Carin M. Keegan
Title: Vice President
   

         

  Address:   60 Wall Street
New York, NY 10005

-23-



--------------------------------------------------------------------------------



 



EXECUTION VERSION

                  Second Lien Collateral Agent:
 
                THE BANK OF NEW YORK,
     as Second Lien Collateral Agent
 
           

  By:   /s/ Julie Salovitch-Miller    

     

--------------------------------------------------------------------------------

 

      Name: Julie Salovitch-Miller
Title: Vice President    

         

  Address:   101 Barclay Street
Floor 8W
New York, NY 10286
Attn: Corporate Trust Administration
Facsimile Number: (212) 815-5707

-24-



--------------------------------------------------------------------------------



 



EXECUTION VERSION

                  COINMACH LAUNDRY CORPORATION
 
           

  By:   /s/ Robert M. Doyle    

     

--------------------------------------------------------------------------------

   

      Name: Robert M. Doyle
Title: Chief Financial Officer    

         

  Address:   303 Sunnyside Boulevard,
Suite 70
Plainview, NY 11803
(516) 349-8535
Attn: Chief Financial Officer

-25-



--------------------------------------------------------------------------------



 



EXECUTION VERSION

ACKNOWLEDGED BY:

COINMACH CORPORATION

         
By:
  /s/ Robert M. Doyle    

 

--------------------------------------------------------------------------------

   

  Name: Robert M. Doyle
Title: Chief Financial Officer    

COINMACH SERVICE CORP.

         
By:
  /s/ Robert M. Doyle    

 

--------------------------------------------------------------------------------

   

  Name: Robert M. Doyle
Title: Chief Financial Officer    

-26-